PER CURIAM.
The Florida Parole Commission concedes that the trial court’s order denying habeas corpus should be vacated in order to give the petitioner, Charles A. Minott, an opportunity to serve a reply to the Commission’s response. Bard v. Wolson, 687 So.2d 254 (Fla. 1st DCA 1996) (where response does not contain mere denial but sets forth matters in the nature of affirmative defenses or avoid-ances, appellant should have 20 days to serve a reply). We vacate the order denying the writ and instruct the trial court on remand to allow Minott twenty days to file a reply to *382the Commission’s response, before granting or denying the writ.
ORDER VACATED; REMANDED.
W. SHARP, PETERSON and THOMPSON, JJ., concur.